Sterrett, A, concurring: I concur in the result reached by the majority for the reason that the objects carried by the petitioner herein do not justify a holding that they were “too heavy or cumbersome to be carried in any practical manner” on public transportation. Hence, the use of an automobile was a purely voluntary decision and its expense must fall within the nondeductible commuting expense prohibition. However, were the facts contrariwise, in that the objects at issue were too bulky to be carried on public transportation, I would allow a deduction for the cost of carrying such items to work. Hence, I wish to disassociate myself from the majority’s holding that “if a taxpayer uses his automobile to commute to work in any and all events, he should not be permitted to deduct any of his traveling expenses since he incurred no expense whatever by reason of transporting the tools of his trade.” Simply put, the majority’s view can be summarized as holding that a business expense incurred simultaneously with a commuting expense ipso facto loses its deductible character. It would be just as logical to hold to the contrary; namely, that the commuting expense loses its nondeductible character by reason of its association with the deductible expense incurred by one carrying the tools of his trade to work. Under this reasoning one end results in an out-of-pocket expenditure and the other end in none. But which end is up? A futile quest. An all-or-nothing approach ignores the realities of the situation and defies logic. In the case where the individual uses his car to get to work because (1) he prefers to drive rather than take available public transportation and (2) he is burdened with certain accoutrement necessary to his work which is too heavy or cumbersome to take on public transportation, his car obviously serves a dual purpose. It transports both his “nondeductible body” and the deductible accoutrement to his place of employment. This being so, there is no need or justification to hold that either characteristic controls. Consequently I would allow the cost attributable to carrying objects clearly necessary in an individual’s employment and too cumbersome or awkward to carry on public transportation irrespective of whether said individual would have driven in any and all events. Commissioner v. Sullivan, 368 F.2d 1007 (C.A. 2, 1966); cf. Tyne v. Commissioner, 409 F.2d 485 (C.A. 7, 1969). Forrester and Fat, JJ., agree with this concurring opinion.